Case 0:21-cv-60049-RAR Document 18 Entered on FLSD Docket 01/07/2021 Page 1 of 8




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

     ALTRISHA GRAHAM,

           Plaintiff,

     v.                                    Case No. 8:20-cv-2758-T-33AEP

     RAPID AUTO LOANS, LLC,

          Defendant.
     ______________________________/

                                     ORDER

           This matter comes before the Court upon consideration of

     Defendant Rapid Auto Loans, LLC’s Motion to Dismiss Complaint

     for Improper Venue or, Alternatively, Motion to Transfer

     Venue (Doc. # 11), filed on December 22, 2020. Plaintiff

     Altrisha Graham responded on January 5, 2021. (Doc. # 14).

     For the reasons that follow, the Motion is granted as set

     forth herein.

     I.    Background

           In 2017, Rapid Auto issued a loan to Graham to purchase

     an automobile. (Doc. # 11-1 at 2; Doc. # 1 at 2). The loan

     agreement contains a forum selection clause:

           JURISDICTION AND VENUE. The Borrower(s) and Lender
           acknowledge that a substantial portion of the
           negotiations,    anticipated     performance    and
           execution of this Agreement occurred or shall occur
           in Broward County, Florida. Any civil action or
           legal proceeding arising out of or relating to this


                                       1
Case 0:21-cv-60049-RAR Document 18 Entered on FLSD Docket 01/07/2021 Page 2 of 8




           Agreement shall be brought in the courts of record
           of the State of Florida in Broward County or the
           United States District Court, Southern District of
           Florida, Fort Lauderdale Division. Both parties
           consent to the jurisdiction of such court in any
           civil action or legal proceeding and waive any
           objection to the laying of venue of any such civil
           action or legal proceeding in such court. Service
           of any court paper may be affected on such party by
           mail, as provided in this Agreement, or in such
           other manner as may be provided under applicable
           laws, rules of procedure or local rules.

     (Doc. # 16-1 at 5)(emphasis added).

           As a result of financial hardship, Graham fell behind on

     her payments under the agreement. (Doc. # 1 at 2). “Several

     months ago,” Rapid Auto began calling Graham’s cellphone and

     sending her text messages in an attempt to collect the debt.

     (Id. at 2-3). Although Graham demanded that Rapid Auto stop,

     Rapid Auto has allegedly continued to call and text. (Id. at

     3).

           Graham   initiated   this   action   against     Rapid    Auto   on

     November   23,   2020,   asserting    claims   under   the     Telephone

     Consumer Protection Act (“TCPA”) and the Florida Consumer

     Collection Practices Act (“FCCPA”). (Doc. # 1). Now, Rapid

     Auto moves to either dismiss or transfer the case based on

     the forum selection clause. (Doc. # 11). Graham has responded

     (Doc. # 14), and the Motion is ripe for review.




                                       2
Case 0:21-cv-60049-RAR Document 18 Entered on FLSD Docket 01/07/2021 Page 3 of 8




     II.    Legal Standard

            “For the convenience of parties and witnesses, in the

     interest of justice, a district court may transfer any civil

     action to any other district or division where it might have

     been brought or to any district or division to which all

     parties have consented.” 28 U.S.C. § 1404(a). Ordinarily,

     “[t]o       transfer     an       action     under    [S]ection     1404(a)     the

     following criteria must be met: (1) the action could have

     been brought in the transferee district court; (2) a transfer

     serves the interest of justice; and (3) a transfer is in the

     convenience of the witnesses and parties.” i9 Sports Corp. v.

     Cannova, No. 8:10-cv-803-T-33TGW, 2010 WL 4595666, at *3

     (M.D. Fla. Nov. 3, 2010)(citation omitted).

            “The    calculus           changes,       however,   when   the   parties’

     contract      contains        a    valid     forum-selection       clause,    which

     ‘represents the parties’ agreement as to the most proper

     forum.’” Atl. Marine Const. Co. v. U.S. Dist. Ct. for W. Dist.

     of Tex., 571 U.S. 49, 63 (2013)(citation omitted). “[A] valid

     forum-selection clause [should be] given controlling weight

     in    all    but   the    most       exceptional       cases.”     Id.   (citation

     omitted). So, the Court “should not consider arguments about

     the parties’ private interests.” Id. at 64. “When parties

     agree to a forum-selection clause, they waive the right to


                                                  3
Case 0:21-cv-60049-RAR Document 18 Entered on FLSD Docket 01/07/2021 Page 4 of 8




     challenge   the   preselected   forum    as   inconvenient    or   less

     convenient for themselves or their witnesses, or for their

     pursuit of the litigation.” Id. “A court accordingly must

     deem the private-interest factors to weigh entirely in favor

     of the preselected forum.” Id. “A district court may only

     consider    arguments    regarding      public-interest      factors.”

     Loeffelholz v. Ascension Health, Inc., 34 F. Supp. 3d 1187,

     1190 (M.D. Fla. 2014).

     III. Analysis

           As a preliminary matter, Graham argues in her response

     that the Motion should be denied because Rapid Auto failed to

     attach a copy of the agreement to its Motion. (Doc. # 14 at

     4). However, since her response, Rapid Auto has corrected

     this oversight and a copy of the agreement is filed on the

     docket. (Doc. # 16-1). Thus, this argument does not warrant

     denial of the Motion and the Court will evaluate the merits

     of the Motion.

           “Forum-selection clauses are presumptively valid and

     enforceable unless the plaintiff makes a ‘strong showing’

     that enforcement would be unfair or unreasonable under the

     circumstances.” Krenkel v. Kerzner Int’l Hotels Ltd., 579

     F.3d 1279, 1281 (11th Cir. 2009). Graham does not challenge

     the validity of the agreement’s forum selection clause, and


                                       4
Case 0:21-cv-60049-RAR Document 18 Entered on FLSD Docket 01/07/2021 Page 5 of 8




     thus the Court concludes that the clause is valid. Instead,

     Graham argues that her TCPA and FCCPA claims in this case do

     not fall within the scope of the forum selection clause. (Doc.

     # 14 at 4).

            “Beyond validity, in analyzing the application of a

     forum-selection clause a court must determine whether the

     claim or relationship at issue falls within the scope of the

     clause — by looking to the language of the clause itself —

     and whether the clause is mandatory or permissive.” Blue Ocean

     Corals, LLC v. Phx. Kiosk, Inc., No. 14-CIV-61550, 2014 WL

     4681006, at *4 (S.D. Fla. Sept. 19, 2014); see also Bah. Sales

     Assoc., LLC v. Byers, 701 F.3d 1335, 1340 (11th Cir. 2012)(“To

     determine if a claim falls within the scope of a clause, we

     look to the language of the clause.”).

            Here, the forum selection clause is mandatory. See Glob.

     Satellite Commc’n Co. v. Starmill U.K. Ltd., 378 F.3d 1269,

     1272    (11th     Cir.   2004)(“A     permissive    clause      authorizes

     jurisdiction in a designated forum but does not prohibit

     litigation      elsewhere.     A    mandatory    clause,   in    contrast,

     ‘dictates    an    exclusive       forum   for   litigation     under   the

     contract.’” (citation omitted)).             And the forum selection

     clause applies to “[a]ny civil action or legal proceeding

     arising out of or relating to this Agreement” — that is, the


                                           5
Case 0:21-cv-60049-RAR Document 18 Entered on FLSD Docket 01/07/2021 Page 6 of 8




     loan agreement between Graham and Rapid Auto. (Doc. # 16-1 at

     5).

            The     Court       is   not   persuaded           by    Graham’s        argument

     regarding scope. While the claims at issue are brought under

     the TCPA and FCCPA rather than under the agreement, these

     claims       nevertheless        relate        to     the       agreement.        Graham

     acknowledges that the allegedly illegal phone calls and text

     messages were made in an effort to collect on the debt Graham

     owed Rapid Auto under the agreement. Rapid Auto would not

     have    been    contacting        Graham       but    for       their    relationship

     created by the loan agreement and Graham’s alleged failure to

     satisfy       her    duties     under   the     agreement.             See    Lozada    v.

     Progressive Leasing d/b/a Prog Leasing LLC, No. 15-CV-2812

     (KAM)(JO),          2016   WL   3620756,       at     *3       (E.D.N.Y.       June    28,

     2016)(“Plaintiff alleges that defendant’s automated phone

     calls    to    the     defendant      were     made        regarding         plaintiff’s

     ‘account with [the] Defendant.’ The only ‘account’ either

     party addresses is the Lease between plaintiff and defendant,

     and plaintiff does not dispute that defendant’s allegedly

     violative       calls      related    to     the     Lease.       It    follows       that

     defendant’s alleged phone calls ‘relate to’ the Lease because

     plaintiff’s alleged damages would not have been suffered had

     plaintiff       never       entered     into        the    Lease.       Consequently,


                                                6
Case 0:21-cv-60049-RAR Document 18 Entered on FLSD Docket 01/07/2021 Page 7 of 8




     plaintiff’s TCPA claim is within the scope of the Arbitration

     Provision.” (citations omitted)).

            In short,        the TCPA       and FCCPA       claims relate to the

     agreement. See Stewart Org., Inc. v. Ricoh Corp., 810 F.2d

     1066, 1070 (11th Cir. 1987)(“The contract refers to any ‘case

     or controversy arising under or in connection with this

     Agreement.’       This    includes       all    causes    of     action       arising

     directly     or    indirectly          from    the     business       relationship

     evidenced by the contract.”), aff’d and remanded, 487 U.S. 22

     (1988). Thus, the forum selection clause applies to these

     claims. And Graham makes no argument that the public interest

     factors weigh against enforcing the forum selection clause.

     Therefore, the forum selection clause will be enforced.

            Still,     the    Court   agrees        with    Graham    that    transfer,

     rather than dismissal of this case, is the proper remedy. See

     Atl.    Marine     Const.       Co.,    571     U.S.     at     52    (“We     reject

     petitioner’s argument that [a forum-selection] clause may be

     enforced by a motion to dismiss under 28 U.S.C. § 1406(a) or

     Rule    12(b)(3)    of    the    Federal       Rules     of   Civil     Procedure.

     Instead, a forum-selection clause may be enforced by a motion

     to     transfer    under     [Section]         1404(a).”).       As     the     forum

     selection clause specifies that venue may properly lie in the




                                               7
Case 0:21-cv-60049-RAR Document 18 Entered on FLSD Docket 01/07/2021 Page 8 of 8




     Southern District of Florida, Fort Lauderdale Division, the

     Court transfers the case there.

           Accordingly, it is

           ORDERED, ADJUDGED, and DECREED:

           Defendant Rapid Auto Loans, LLC’s Motion to Dismiss

     Complaint for Improper Venue or, Alternatively, Motion to

     Transfer Venue (Doc. # 11) is GRANTED to the extent that the

     Court transfers this case to the United States District Court

     for   the   Southern   District   of   Florida,    Fort   Lauderdale

     Division. The Clerk is directed to transfer the case to that

     District and, thereafter, CLOSE this case.

           DONE and ORDERED in Chambers in Tampa, Florida, this 7th

     day of January, 2020.




                                       8
